                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GEORGE L. CAMBERIS, et al.,                      Case No. 14-cv-02970-EMC
                                   8                     Plaintiffs,
                                                                                            ORDER RE DEFENDANT’S MOTION
                                   9              v.                                        FOR COURT APPROVAL OF
                                                                                            PROPOSED DISTRIBUTION OF
                                  10       OCWEN LOAN SERVICING LLC,                        UNCLAIMED CLASS ACTION
                                                                                            SETTLEMENT FUNDS
                                  11                     Defendant.
                                                                                            Docket No. 82
                                  12
Northern District of California
 United States District Court




                                  13
                                               Plaintiffs George and Claudia Camberis (“Plaintiffs”) filed this class action lawsuit against
                                  14
                                       Defendant Ocwen Financial Corporation (“Ocwen”). Plaintiffs allege that Ocwen failed to report,
                                  15
                                       as required by 26 U.S.C. § 6050H, negative amortization mortgage interest that Plaintiffs and
                                  16
                                       other similarly situated homeowners had paid to the IRS for tax year 2013, causing them to lose
                                  17
                                       substantial tax deductions. See Docket No. 1 (Compl.), ¶¶ 1–5. The parties reached a proposed
                                  18
                                       settlement agreement, and the Court granted final approval of the agreement on December 7,
                                  19
                                       2015. See Docket No. 80 (Order). To date, approximately $108,000 in settlement funds have not
                                  20
                                       been claimed. Docket No. 82-1, ¶ 7. Pending before the Court is Ocwen’s motion1 for court
                                  21
                                       approval of its proposed distribution plan for the unclaimed funds.
                                  22
                                               For the reasons stated below, the Court ORDERS the following:
                                  23
                                            (1) Ocwen shall pay the $53,014.01 owed to the Claims Administrator for the initial
                                  24
                                               distribution;
                                  25

                                  26
                                  27   1
                                         Ocwen’s motion was originally characterized as unopposed, but the supplemental briefing stated
                                       that “The Parties are not in agreement regarding how the $108,500 in unclaimed settlement funds
                                  28
                                       . . . should be distributed.” Docket No. 85 at 1.
                                   1      (2) The parties shall carry out a secondary distribution sending $6.76 to each of the 16,047

                                   2          class members who cashed their initial checks;

                                   3      (3) Any remaining funds unclaimed after the secondary distribution shall be allocated to cover

                                   4          the administrative costs of the secondary distribution, and Ocwen shall bear any additional

                                   5          costs not covered by the unclaimed funds;

                                   6      (4) If the funds unclaimed after the secondary distribution exceed the administrative costs of

                                   7          the distribution, the leftover funds will be donated to HomeFree via cy pres.

                                   8                    I.       FACTUAL AND PROCEDURAL BACKGROUND

                                   9          The Court granted preliminary approval of the class action settlement agreement on August

                                  10   11, 2015, see Docket No. 62, and final approval on December 7, 2015, see Docket No. 80. Ocwen

                                  11   agreed to issue corrected IRS Forms 1098 for the year 2013 to all class members, to report the

                                  12   proper amount of mortgage interest they paid in 2013, including repayments of negative
Northern District of California
 United States District Court




                                  13   amortization. See Docket No. 50-2 (Settlement Agreement) at § 2.01. Ocwen also agreed to pay

                                  14   each class member $35 for every amended Form 1098 that Ocwen files for that class member to

                                  15   help defray the cost of filing amended tax returns. Id. at § 2.02. In addition, Ocwen made a

                                  16   system-wide correction so that repayments of negative amortization would be properly reported in

                                  17   future years. Id. at § 2.05. Finally, Ocwen agreed to pay the class counsel’s fees and costs, an

                                  18   incentive award to named Plaintiffs, and all costs of class administration. Id. at §§ 3.07, 4.02,

                                  19   4.03. However, the settlement agreement did not specify how unclaimed settlement funds would

                                  20   be distributed. Docket No. 82-1, ¶ 8.

                                  21          As of August 15, 2018, approximately $108,000 of the settlement funds remained

                                  22   unclaimed. Id. ¶ 7. The claims administrator is owed $53,014.01 in fees. Id. Because the

                                  23   settlement agreement did not address unclaimed funds, the parties engaged in supplemental

                                  24   discussions. Id. ¶ 8. They agreed that the claims administrator should be allowed to deduct

                                  25   $53,014.01 from the unclaimed funds to pay its outstanding fees, and the remainder should be

                                  26   returned to Ocwen to donate to charity. Id. ¶ 9. Ocwen proposed that $40,000 of the funds should

                                  27   be donated to HomeFree USA, and the remainder of approximately $14,000 be donated to Habitat

                                  28   for Humanity, Buffalo. Id. ¶¶ 10–11. According to Ocwen, both are “housing-based charities,”
                                                                                         2
                                   1   which is appropriate given the “lawsuit involved home mortgage issues.” Id. ¶ 12. The two

                                   2   charities are described in more detail below.

                                   3          The proposed plan did not, however, address whether it would be practicable to distribute

                                   4   the residue of the fund to class members, which is a predicate question that must be resolved

                                   5   before resorting to cy pres. The Court therefore ordered supplemental briefing. See Docket No.

                                   6   84. The parties filed a responsive brief on September 17, 2018, in which they disagreed on how to

                                   7   conduct a second round of distribution. See Docket No. 85.

                                   8          Ocwen’s position: Ocwen proposes that all unclaimed funds should be donated to charity

                                   9   under the cy pres doctrine. See id. at 2. Alternatively, Ocwen admits that a secondary distribution

                                  10   to class members is possible, but argues that the administrative cost of such a distribution should

                                  11   be deducted from the residual fund, rather than borne by Ocwen (although Ocwen agreed to pay

                                  12   all fees and costs for the first distribution). See id. at 2. It suggests that any remaining funds
Northern District of California
 United States District Court




                                  13   unclaimed after the secondary distribution be donated to the charities described above, instead of

                                  14   being processed in a third round of distributions. Id. at 2–3.

                                  15          Plaintiffs’ position: Plaintiffs propose that the remaining funds be distributed to class

                                  16   members, and that Ocwen should cover the administrative costs of the secondary distribution. Id.

                                  17   at 4. Plaintiffs agree with Ocwen that any funds remaining after the secondary distribution can be

                                  18   donated to “an appropriate charity,” without indicating that they approve of the two organizations

                                  19   Ocwen proposed. Id.

                                  20                                         II.       DISCUSSION

                                  21   A.     Legal Standard

                                  22          The cy pres doctrine allows a court to distribute unclaimed or non-distributable portions of

                                  23   a class action settlement fund to indirectly benefit the entire class. Six Mexican Workers v. Ariz.

                                  24   Citrus Growers, 904 F.2d 1301, 1305 (9th Cir. 1990). But “before a court invokes its cy pres

                                  25   power . . . it must ask three questions: (1) to whom does the residue belong, (2) would it be

                                  26   practicable to distribute the residue to its owners and (3) if not, who is an appropriate alternate

                                  27   recipient?” In re Wells Fargo Sec. Litig., 991 F. Supp. 1193, 1195 (N.D. Cal. 1998) (citing

                                  28   Herbert Newberg and Alba Conte, Newberg on Class Actions, §§ 10.15–10.17 (3d ed. 1992)).
                                                                                          3
                                   1   This reflects “the law’s general preference for cy pres awards to be limited to scenarios where it is

                                   2   not feasible to make further distributions to class members.” In re Anthem, Inc. Data Breach

                                   3   Litig., No. 15-MD-02617-LHK, 2018 WL 3872788, at *26 (N.D. Cal. Aug. 15, 2018) (citing

                                   4   Nachshin v. AOL, LLC, 663 F.3d 1034, 1038 (9th Cir. 2011)); see also Principles of the Law of

                                   5   Aggregate Litig. § 3.07(c) (Am. Law Inst. 2010) (“If the court finds that individual distributions

                                   6   are not viable . . . the settlement may utilize a cy pres approach.”).

                                   7           If the court does determine that the unclaimed settlement funds cannot be practicably

                                   8   distributed to the class members, the resultant cy pres distribution must be “guided by (1) the

                                   9   objectives of the underlying statute(s); and (2) the interests of the silent class members,” such that

                                  10   there is “a driving nexus between the plaintiff class and the cy pres beneficiaries.” Nachshin, 663

                                  11   F.3d at 1038–39. The court should also “account for the nature of the plaintiffs’ lawsuit.” Id. at

                                  12   1036.
Northern District of California
 United States District Court




                                  13   B.      Secondary Distribution

                                  14           The parties’ supplemental briefing makes clear that a secondary distribution of the

                                  15   remaining funds to class members is practicable. The only point of contention is whether Ocwen

                                  16   should bear the administrative costs of the distribution, or if the costs can be deducted from the

                                  17   fund.

                                  18           During the initial distribution, 16,047 of the 19,147 class members cashed their checks.

                                  19   See id. at 2. The Claims Administrator estimates that it will cost $27,400 to conduct a secondary

                                  20   distribution. See id. If the $108,500 in unclaimed funds is redistributed in full to the 16,047 class

                                  21   members who cashed their initial checks, as Plaintiffs propose, each member will receive $6.76.

                                  22   See id. at 3. However, if the administrative cost is deducted from the fund before redistribution, as

                                  23   Ocwen proposes, each class member will receive $5.05. See id.

                                  24           Ocwen argues that it should not have to pay the costs of the secondary distribution for two

                                  25   reasons. First, the settlement agreement apparently only contemplated one round of distribution.

                                  26   See Docket No. 50-2, § 5.02. Second, the Court’s Order granting final approval of the settlement

                                  27   agreement noted that the expected class administration costs would be $55,000, see Docket No. 80

                                  28   at 3, and Ocwen has already agreed to pay the $53,014.01 owed to the Claims Administrator for
                                                                                          4
                                   1   the initial distribution. While there is some merit to Ocwen’s position, the settlement agreement

                                   2   also provides, without any limitations, that “Ocwen shall also pay the Claims Administrator’s fees

                                   3   and costs.” Docket No. 50-2, § 3.06. Moreover, although Ocwen characterizes the difference

                                   4   between each class member receiving $6.76 and $5.05 in the secondary distribution as “de

                                   5   minimum,” Docket No. 85 at 3, that difference in fact represents an approximate decrease of 25%.

                                   6          On balance, the Court determines that it would be equitable to distribute the full $6.76

                                   7   amount to each class member and use any funds still unclaimed after the secondary distribution to

                                   8   cover the administrative costs. See Six Mexican Workers, 904 F.2d at 1307 (“Federal courts have

                                   9   broad discretionary powers in shaping equitable decrees for distributing unclaimed class action

                                  10   funds.”). If the administrative costs exceed the amount of unclaimed funds, Ocwen shall cover the

                                  11   remaining costs. Such an arrangement provides the class members an additional opportunity to

                                  12   claim the remaining class funds while defraying the administrative costs for Ocwen. See
Northern District of California
 United States District Court




                                  13   Keepseagle v. Vilsack, 118 F. Supp. 3d 98, 117 (D.D.C. 2015) (noting that “as a general matter, ‘a

                                  14   court’s goal in distributing class action damages is to get as much of the money to the class

                                  15   members in as simple a manner as possible’”) (quoting Herbert Newberg et al., Newberg on Class

                                  16   Actions, § 12.28 (5th ed. 2015)); see also Hester v. Vision Airlines, Inc., No. 2:09-CV-00117-

                                  17   RLH, 2017 WL 4227928, at *2 (D. Nev. Sept. 22, 2017) (stating that “redistribution of unclaimed

                                  18   class action funds to existing class members is proper and preferred” because it “ensures that

                                  19   100% of the [settlement] funds remain in the hands of class members” and “class settlements

                                  20   rarely ‘pay individual class members the full value of their claims’”) (quoting Newberg on Class

                                  21   Actions, § 12.30 (5th ed. 2015)).

                                  22          In the event that unclaimed funds still remain after the costs of the secondary distribution

                                  23   are paid, donation to a cy pres recipient is appropriate.

                                  24   C.     Cy Pres

                                  25          Ocwen proposes HomeFree USA and Habitat for Humanity Buffalo as cy pres recipients.

                                  26   The HomeFree USA website describes the organization as

                                  27                  a leading [United States Department of Housing and Urban
                                                      Development or “HUD”]-approved homeownership development,
                                  28                  foreclosure intervention and financial coaching organization. We
                                                                                          5
                                                      improve the financial position and enrich the lives of everyday
                                   1                  people through homeownership and improved financial capability.
                                                      Since 1995, HomeFree-USA has helped 24,009 families experience
                                   2                  the accomplishment and joy of purchasing their first home. We have
                                                      also helped thousands of homeowners to prevent foreclosure.
                                   3
                                                      Our mission is to be the premier bridge to financial strength and
                                   4                  homeownership success for people of color across America.
                                   5                  We strengthen people, properties and partners.
                                   6                  As a HUD Intermediary, HomeFree-USA oversees a countrywide
                                                      network of more than 50 affiliated community and faith-based
                                   7                  housing counseling agencies that served 47,171 homebuyers,
                                                      homeowners and renters last year. Our network represents the
                                   8                  diverse interests of 4.5 million consumers.
                                   9   “About Us,” http://www.homefreeusa.org/aboutus (last visited Sept. 4, 2018). It is a 501(c)(3)

                                  10   nonprofit. See Donation/Payment Form, https://ww2.homefreeusa.org/ (last visited Sept. 4, 2018).

                                  11          The Habitat for Humanity website describes the organization as

                                  12                  a global nonprofit housing organization working in local
Northern District of California
 United States District Court




                                                      communities across all 50 states in the U.S. and in approximately 70
                                  13                  countries. Habitat’s vision is of a world where everyone has a decent
                                                      place to live.
                                  14
                                                      Habitat works toward our vision by building strength, stability and
                                  15                  self-reliance in partnership with families in need of decent and
                                                      affordable housing. Habitat homeowners help build their own homes
                                  16                  alongside volunteers and pay an affordable mortgage.
                                  17   About Habitat for Humanity, https://www.habitat.org/about (last visited Sept. 4, 2018). In

                                  18   particular, the Habitat for Humanity Buffalo affiliate describes itself thus:

                                  19                  Habitat for Humanity Buffalo makes homeownership possible for
                                                      local families. Since 1985, we have assisted 294 families in
                                  20                  achieving their dream of homeownership. Families in Habitat
                                                      Buffalo’s homebuyer program are able to purchase a decent, safe,
                                  21                  affordable home. This is attainable for low-income families because
                                                      Habitat Buffalo subsidizes the cost of the house through grants,
                                  22                  donations, and volunteer labor. The homebuyer repays an interest-
                                                      free, 30-year mortgage, which supports the Fund for Humanity, a
                                  23                  revolving account used to build additional homes
                                  24                  We give a hand up, not a hand out. Working closely with families
                                                      in our homebuyer program, we help to prepare them for the
                                  25                  challenges that go along with owning a house. Families are required
                                                      to complete 500 hours of “sweat equity”, a term used to describe the
                                  26                  work completed by future homeowners towards the construction and
                                                      purchase of their homes. Families help to build their house, and
                                  27                  must also attend budgeting and first-time homebuyer classes.
                                  28   “About Us,” https://www.habitatbuffalo.org/about-us/ (last visited Sept. 4, 2018). Habitat for
                                                                                          6
                                   1   Humanity is also a 501(c)(3) nonprofit. See Tax Information, https://www.habitat.org/support/tax-

                                   2   information (last visited Sept. 4, 2018).

                                   3           Plaintiffs objected to Ocwen’s choice of charities. First, they contended that both

                                   4   HomeFree USA and Habitat for Humanity are faith-based organizations. Id. ¶ 13. Ocwen

                                   5   responded that HomeFree USA is not faith based, and while Habitat for Humanity is “technically

                                   6   . . . affiliated with the Christian religion, it does not exclude services to people of other faiths and

                                   7   its mission is undeniably egalitarian.” Id. ¶¶ 14–15. Second, Plaintiffs objected to Habitat for

                                   8   Humanity, Buffalo on the basis that it is not a national charity. Id. ¶ 16. Ocwen in turn argues that

                                   9   “[w]hile Habitat for Humanity, Buffalo is location specific, the charity as a whole is national, and

                                  10   there is no legitimate reason to object to the usage of funds by the Buffalo division as opposed to

                                  11   any other division.” Id. Ultimately, Plaintiffs did not oppose Ocwen’s filing of the instant

                                  12   motion, but refused to withdraw their objections to the two proposed charities. Id. ¶ 18.
Northern District of California
 United States District Court




                                  13           The Ninth Circuit has instructed that a cy pres distribution must be guided by “the

                                  14   objectives of the underlying statute(s)”, the “interests of the silent class members,” and “the nature

                                  15   of the plaintiffs’ lawsuit.” Nachshin, 663 F.3d at 1036, 1038–39. Plaintiffs here primarily allege

                                  16   violations of 26 U.S.C. § 6050H, which “requires any individual who receives interest aggregating

                                  17   over $600 on a mortgage in a given year from another individual to furnish the Internal Revenue

                                  18   Service (‘IRS’) with an information return identifying the amount of interest received.” Rovai v.

                                  19   Select Portfolio Servicing, Inc., No. 14-CV-1738-BAS-WVG, 2018 WL 3140543, at *2 (S.D. Cal.

                                  20   June 27, 2018) (citing 26 U.S.C. § 6050H(a); 26 U.S.C. § 6050H(b)(2)(B)). The objective of §

                                  21   6050H is to “assist the [IRS] in verifying the accuracy of claimed mortgage interest deductions.”

                                  22   Joint Comm. on Taxation, H.R. 4170, 98th Cong. P. L. 98-369, Gen. Explanation of the Revenue

                                  23   Provisions of the Deficit Reduction Act of 1984, at 488 (Dec. 31, 1984). By doing so, § 6050H

                                  24   benefits homeowners by allowing them to obtain tax deductions.

                                  25           HomeFree USA, as an organization that promotes homeownership by providing financial

                                  26   and mortgage literacy resources to homebuyers and homeowners, comports with the purpose of §

                                  27   6050H. See Financial FAQ, http://www.homefreeusa.org/financial_faq (last visited Sept. 4,

                                  28   2018). These resources could conceivably “aid class members or similarly situated parties in the
                                                                                           7
                                   1   future.” In re Wells Fargo, 991 F. Supp. at 1198. HomeFree USA therefore relates to the nature

                                   2   of Plaintiffs’ lawsuit, which concerns homeowners’ awareness of their rights regarding mortgage

                                   3   loans, and aligns with the interests of the silent class members. Moreover, although HomeFree

                                   4   USA’s nationwide network of affiliates includes “ethnically and culturally diverse faith and

                                   5   community-based nonprofit partners,” there is nothing to suggest that HomeFree USA is itself a

                                   6   faith-based organization, contrary to Plaintiffs’ objection. Our Affiliates,

                                   7   http://www.homefreeusa.org/affiliates (last visited Sept. 4, 2018) (emphasis added).

                                   8          On the other hand, the nexus between Habitat For Humanity Buffalo and the interests of

                                   9   Plaintiffs is tenuous. Like HomeFree USA, Habitat For Humanity provides financial literacy

                                  10   resources for homebuyers and homeowners. See Financial Education,

                                  11   https://www.habitat.org/impact/our-work/financial-education (last visited Sept. 4, 2018).

                                  12   However, Defendants have not offered any explanation for the choice of Habitat for Humanity’s
Northern District of California
 United States District Court




                                  13   Buffalo affiliate specifically. The named Plaintiffs reside in California, and the class members

                                  14   “reside in and are located throughout the United States and in foreign jurisdictions.” Compl. ¶¶

                                  15   35–36. Ocwen is a Florida corporation with its principal place of business in Georgia. Id. ¶ 37.

                                  16   The choice of Buffalo appears to be arbitrary and unrelated to the geographic scope of the class.

                                  17   See Nachshin, 663 F.3d at 1040 (finding that proposed cy pres distribution inappropriately “fails

                                  18   to target the plaintiff class, because it does not account for the broad geographic distribution of the

                                  19   class,” where class included “more than 66 million AOL subscribers throughout the United States”

                                  20   but “two-thirds of the donations will be made to local charities in Los Angeles”).

                                  21          Accordingly, the Court determines that HomeFree USA shall be the cy pres recipient of

                                  22   any settlement funds remaining after the secondary distribution.

                                  23                                        III.     CONCLUSION

                                  24          In sum, the Court ORDERS the following:

                                  25      (1) Ocwen shall pay the $53,014.01 owed to the Claims Administrator for the initial

                                  26          distribution;

                                  27      (2) The parties shall carry out a secondary distribution sending $6.76 to each of the 16,047

                                  28          class members who cashed their initial checks;
                                                                                          8
                                   1      (3) Any remaining funds unclaimed after the secondary distribution shall be allocated to cover

                                   2         the administrative costs of the secondary distribution, and Ocwen shall bear any additional

                                   3         costs not covered by the unclaimed funds;

                                   4      (4) If the funds unclaimed after the secondary distribution exceed the administrative costs of

                                   5         the distribution, the leftover funds will be donated to HomeFree USA via cy pres.

                                   6

                                   7         This Order disposes of Docket No. 82.

                                   8         IT IS SO ORDERED.

                                   9

                                  10   Dated: November 20, 2018

                                  11

                                  12                                                  ______________________________________
Northern District of California
 United States District Court




                                                                                       EDWARD M. CHEN
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
